Filed 3/11/15 P. v. Choi CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B251616

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. KA095612)
         v.

KYUNG HWAN CHOI,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
George Genesta, Judge. Affirmed.
         Sunnie L. Daniels, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Paul M. Roadarmel, Jr., and Allison H. Chung, Deputy Attorneys
General, for Plaintiff and Respondent.
      Believing that Yoon Chan Han and his wife, Wan Chong Han, kept large
sums of cash in their home, appellant Kyung Hwan Choi conspired with several
others to steal the money. A first attempt to enter the home while the Hans were
away failed. A few hours later, some of the conspirators (not including appellant)
broke in and overpowered the Hans when they returned home from work. Finding
no cash, they robbed the Hans of jewelry and personal items.
      Appellant was charged with two counts of home invasion robbery (Pen.
Code, § 211),1 one count of assault with a stun gun (§ 244.5, subd. (b)), one count
of first degree burglary (§ 459) with an allegation that a person other than an
accomplice was present in the residence, making the crime a serious felony
(§ 667.5, subd. (c)), and one count of conspiracy to commit first degree burglary,
“person present” (§§ 182, subd. (a)(1), 459). He was tried twice. In his first trial
(with codefendant Young Kim before separate juries), appellant’s jury convicted
him of the conspiracy and burglary charges, but deadlocked on the robbery and
assault charges and a mistrial was declared as to those counts.2 In his second trial,
the jury convicted appellant of the robbery and assault charges, and found true an
additional allegation that in committing the home invasion robberies he acted in
concert with two or more persons (§ 213, subd. (a)(1)(A)). The trial court
sentenced appellant to a total term of 13 years in state prison.
      On appeal, appellant’s contentions relate only to his convictions in the first
trial: first degree burglary with a person present (§§ 459, 667.5, subd. (c)) and
conspiracy to commit that crime (§ 182, subd. (a)(1)). He argues: (1) the trial

1
      All further statutory references are to the Penal Code unless otherwise specified.
2
       Young Kim’s jury convicted him of one count of conspiracy and two counts of
home invasion robbery, and acquitted him of the remaining charges. In B240492, we
affirmed his judgment of conviction.

                                            2
court violated his due process rights by failing to give a unanimity instruction
regarding the conspiracy count, because the evidence showed two discrete
conspiracies; (2) the evidence was insufficient to support the conviction of
conspiracy to commit first degree burglary “person present,” because appellant
conspired to burglarize an unoccupied residence; and (3) the trial court’s
instructions on vicarious liability for the natural and probable consequences of
conspiracy were fatally flawed, because they did not inform the jury that burglary
of an unoccupied residence was a target offense of the conspiracy. We disagree
with these contentions, and affirm the judgment.


                                   BACKGROUND3
The Residential Robberies
       On November 2, 2010, at approximately 8:00 p.m., Yoon Chan Han and his
wife, Wan Chong Han, returned to their home in Walnut from the golf shop they
owned in Los Angeles. Mrs. Han went upstairs to the master bedroom, and Mr.
Han went to the backyard to smoke a cigarette.
       When Mr. Han opened the back door, two masked individuals pushed him
back into the house. They hit and kicked him and shot him with a Taser or stun
gun. Mr. Han fell to the floor, and the intruders tied his wrists behind his back
with zip ties. One intruder searched the kitchen and asked Mr. Han in Korean,
“Where’s the money?” Mr. Han said he did not have any money.
       Mrs. Han heard her husband yelling and was about to go downstairs when a
man entered her bedroom and tied her hands together with zip ties. He asked her

3
      The evidence presented in both of appellant’s trials was essentially the same.
Because appellant’s contentions pertain to the first trial, we focus primarily on the
evidence in that trial.

                                            3
in Korean, “Where’s the money?” She did not respond. Mrs. Han heard someone
ransacking her bathroom and closet. She heard one intruder speaking on the
phone, saying that there was no money.
      When the intruders went downstairs, Mrs. Han freed her hands, jumped off
the balcony, ran to her neighbors’ house, and asked them to call the police.
Realizing Mrs. Han had escaped, the intruders quickly left. Mr. Han freed himself
and called 911.
      Los Angeles County Sheriff deputies recovered zip ties from the entryway of
the house and found a mask and gloves on the sidewalk a few houses away. The
robbers took a gold necklace, a Rolex watch, a ring, a wallet, and a cell phone.


The Conspiracy
      Appellant’s coconspirators in the crimes against Mr. and Mrs. Han were
James Han, Young Kim, Andrew Kim, Alex Choi, David Chon, and Rene
Hypolite. In our summary of the evidence, in order to avoid confusion regarding
the conspirators with common surnames, we refer to them by their first names.
      Co-conspirator Andrew Kim testified against appellant in exchange for a
negotiated disposition in which he would plead guilty to conspiracy to commit first
degree burglary and receive a probationary sentence. According to Andrew, in
September or October of 2010, he was in a car with appellant, James Han, and
Young Kim discussing ways to make money. In the conversation, James
suggested committing a robbery or burglary. Appellant and Young said they knew
of a potential victim. Young explained that this person kept a lot of money in his
house. He and appellant had conducted a surveillance of the house to determine
when the occupants left for work and the route they took between work and home.
The original plan was to burglarize the home when no one was present.

                                         4
      According to Andrew, a few days later Young gave James a piece of paper
on which (Andrew assumed) was written the address of the target home. About a
week before November 2, 2010, James had Andrew drive him to a house which, as
other evidence showed, was the residence of Mr. and Mrs. Han. James told
Andrew to remember the house, and then threw away the piece of paper he had
received from Young.
      James recruited David Chon, Rene Hypolite, and Alex Choi to join the
conspiracy. According to Andrew, James said that he, appellant, and Young would
take half of the proceeds from the theft; the other half would be split among
Andrew, Chon, Hypolite, and Choi.
      On November 1, 2010, appellant, Andrew, Young, and James met at a Carl’s
Jr. parking lot to agree on the final plan. They decided to meet there again at 10:00
the following morning. At appellant’s request, James drove appellant’s car home
after the meeting.
      The next morning, November 2, 2010, Andrew drove James to the Carl’s Jr.
in appellant’s car. Appellant and Young arrived in Young’s car. Appellant,
Young, and James then left in Young’s car to determine if the Hans were at work.
      Andrew drove Chon, Hypolite, and Alex Choi in appellant’s car to Mr. and
Mrs. Han’s house. When they arrived, Andrew circled the block a few times, then
stopped the car two blocks away from the house and let Chon, Hypolite, and Choi
out of the car. After five or 10 minutes, they returned to the car and said they were
unable to get into the house. Andrew drove the car around the neighborhood a few
minutes and again stopped to let the three others out. They returned, stating that
they were unsuccessful again because a neighbor was outside. By this time, it was
about noon.



                                          5
      Andrew called James and told him about the two unsuccessful attempts.
James told him to wait in a nearby parking lot. About an hour later, appellant,
James, and Young arrived. Andrew told them that his group could not get into the
house because there was a neighbor outside. He further said he wanted to drive
back to Los Angeles and did not want to be the driver any more. They did not
object, and Andrew then drove Chon, Hypolite, and Choi back to Los Angeles in
appellant’s car. During the drive, Chon said he wanted to go back and try again.
Hypolite and Choi agreed. Andrew drove them to James’ house. Shortly
afterward, James returned to the house with appellant and Young. After a few
hours, Andrew left the others to have dinner with his family.
      Later that night, Andrew received a text from James stating that “they got
into the house.” Andrew met appellant, James, and Young in a parking lot, where
James told him that nothing was found in the house other than jewelry. James
gave the jewelry to Young who said he did not want it and gave it back. James
said he knew a place to sell the jewelry.


The Investigation
      In January 2011, Special Agent Charles Ro of the Federal Bureau of
Investigation spoke to James while working in an undercover capacity in Las
Vegas, Nevada. He later received information from Los Angeles County Sheriff’s
Department about the robbery of the Hans. On January 21, 2011, Agent Ro and
his partner, still working undercover, spoke to appellant and Young at a nightclub
in Las Vegas. The conversation was recorded. Appellant said he provided the
Hans’ address for the robbery. Appellant stated that he had paid an employee of
the Hans’ golf shop for information about the Hans’ home and relayed that
information to the crew who committed the home invasion robbery. He had been

                                            6
told there would be about $200,000 in the home; however, the robbers found no
money and took only personal valuables, including a Rolex watch.
      Appellant told Agent Ro that James, someone named Rene (Hypolite’s first
name), and someone named “Tubo” (Chon’s nickname) committed the robbery.
James Han was the lookout and “Tubo” and Rene went inside the home. Appellant
claimed to be James’ mentor, and gave him opportunities to do work for him,
including this robbery. Appellant had told James Han “to be more of a supervisor
during the home invasion robberies.” Later investigation showed that DNA on the
ski mask found outside the Hans’ home matched Hypolite’s DNA profile.
      Based on information from Agent Ro, Sergeant Steve Kim and Detective
Thomas Yu of the Los Angeles County Sheriff’s Department drove to Las Vegas,
where they interviewed Hypolite, James, and Chon. Ultimately, appellant
surrendered to authorities with his attorney.


                                    DISCUSSION
I.    Unanimity Instruction
      Appellant posits that the evidence showed two discrete conspiracies of
which he might be guilty. The first discrete conspiracy was an agreement to steal
money from the Hans’ home while they were away at work – a plan that proved
unsuccessful when Choi, Chon, and Hypolite could not gain entrance. The second
separate conspiracy was conceived among Andrew, Choi, Chon, and Hypolite
while they were driving back to Los Angeles, the object of which was to burglarize
the Hans’ home with the intent to commit robbery when the Hans returned from
work. On the premise that there were two conspiracies, appellant contends that the
trial court violated his federal due process rights by failing to give an instruction
informing the jury that to convict appellant of conspiracy, it had to unanimously

                                           7
agree on the particular conspiracy. The contention fails, because there was only a
single continuing conspiracy to take cash from the Hans’ home, first by a burglary
while the Hans were away, and later by a burglary with the intent to commit
residential robbery.
      “In a criminal case, a jury verdict must be unanimous.” (People v. Russo
(2001) 25 Cal.4th 1124, 1132.) “‘Additionally, the jury must agree unanimously
the defendant is guilty of a specific crime. [Citation.] Therefore, cases have long
held that when the evidence suggests more than one discrete crime, either the
prosecution must elect among the crimes or the court must require the jury to agree
on the same criminal act.’ [Citation.] ‘When the prosecutor does not make an
election, the trial court has a sua sponte duty to instruct the jury on unanimity.’
[Citation.]” (People v. Leonard (2014) 228 Cal.App.4th 465, 491.)
      “In deciding whether to give the instruction, the trial court must ask whether
(1) there is a risk the jury may divide on two discrete crimes and not agree on any
particular crime or (2) the evidence merely presents the possibility the jury may
divide, or be uncertain, as to the exact way the defendant is guilty of a single
discrete crime. [Citation.] In the first situation, but not the second, it should give
the unanimity instruction. [Citation.]” (People v. Hernandez (2013) 217
Cal.App.4th 559, 570.)
      “There are cases that refer to a ‘continuous-course-of-conduct exception’ to
the requirement of a unanimity instruction. [Citation.] . . . [¶] First, the
continuous-course-of-conduct exception applies ‘“when . . . the statute
contemplates a continuous course of conduct of a series of acts over a period of
time” [citation].’ [Citation.] . . . [¶] Second, the continuous-course-of-conduct
exception applies when (1) ‘the acts are so closely connected in time as to form
part of one transaction,’ (2) ‘the defendant tenders the same defense or defenses to

                                           8
each act,’ and (3) ‘there is no reasonable basis for the jury to distinguish between
them. [Citations.]’ [Citation.]” (People v. Lueth (2012) 206 Cal.App.4th 189, 196
(Lueth).) “[A] ‘“unanimity instruction is not required when the acts alleged are so
closely connected as to form part of one transaction.”’ [Citation.]” (People v.
Williams (2013) 56 Cal.4th 630, 682 (Williams).)
      Here, the continuous course of conduct exception applies. “Conspiracy ‘is
the classic example of a continuing offense because by its nature it lasts until the
final overt act is complete. [Citations.]’ [Citation.]” (People v. Quiroz (2007) 155
Cal.App.4th 1420, 1429.) “‘A conspiracy is not necessarily a single event which
unalterably takes place at a particular point in time when the participants reach a
formal agreement; it may be flexible, occurring over a period of time and changing
in response to changed circumstances.’ [Citation.] ‘The general test is whether
there was “one overall agreement” to perform various functions to achieve the
objectives of the conspiracy. [Citation.] Performance of separate crimes or
separate acts in furtherance of a conspiracy is not inconsistent with a “single
overall agreement.” [Citation.] The general test also comprehends the existence of
subgroups or subagreements.’ [Citation.]” (People v. Vargas (2001) 91
Cal.App.4th 506, 553-554.) “Further, there may be ‘a situation where a conspiracy
will be deemed to have extended beyond the substantive crime to activities
contemplated and undertaken by the conspirators in pursuance of the objectives of
the conspiracy.’ [Citation.]” (People v. Gann (2011) 193 Cal.App.4th 994, 1006.)
      Here, the overarching conspiracy was to steal cash that the Hans supposedly
kept at their home. The precise method to accomplish that overarching goal
evolved in a period of about eight hours from a plan to enter while the Hans were
absent, to a plan to enter and await the Hans’ return so as to rob them. But that
evolution does not mean that there were two separate conspiracies.

                                          9
       First, the change of plans from taking the money while the Hans were away
to robbing the Hans in their home was part of a nearly seamless chain of events
that occurred over a relatively short period of time. (Lueth, supra, 206
Cal.App.4th at p. 196; see Williams, supra, 56 Cal.4th at p. 682 [continuous
conduct rule applied where the criminal acts “‘took place within a very small
window of time’”].) It was around noon on November 2 when Andrew called
James and told him that Chon, Hypolite, and Choi were unable to enter the Hans’
home. About an hour later, Andrew conveyed the same message in a meeting with
appellant, James, and Young. Andrew also said he wanted to drive back to Los
Angeles and not be a driver in the conspiracy. He then drove Chon, Hypolite, and
Choi back to Los Angeles. During the drive, Chon, Hypolite, and Choi decided
they wanted to try again. Andrew drove them to James’ house, where they met
with appellant and Young. After a few hours, Andrew left. The Hans were robbed
around 8:00 p.m. that night. Sometime after that, Andrew received a text from
James stating that “they got into the house.”
       Thus, the events leading to the change of plans were closely connected and
occurred over no more than an eight-hour period. The chain of events was an
evolution of a single conspiracy to steal money supposedly kept at the Hans’ home,
not two separate conspiracies.
       Second, appellant did not offer different defenses to the purported separate
conspiracies. Instead, his defense was that he was not involved in any conspiracy
whatsoever. Thus, his attorney argued that appellant was not present when the
Hans were robbed,4 that there was insufficient evidence corroborating Andrew’s

4
        “There’s no physical evidence that establishes that my client . . . was involved in
this, there’s no DNA linking [him] to this particular crime, there’s no fingerprint
evidence, and there’s no surveillance.”

                                             10
testimony that appellant was a conspirator,5 and that Agent’s Ro’s testimony
concerning his undercover conversation with appellant was not trustworthy.6 (See
Williams, supra, 56 Cal.4th at p. 682 [applying the continuous conduct rule where
the “defense was that he was not present at the scene of the crime and therefore
played no role whatsoever in any of the crimes committed there”].) The defense
presented no theory on which the jury might distinguish between a supposed
conspiracy to steal money only when the Hans were away and a conspiracy to
commit a residential robbery.
       Third, like the defense argument, the evidence provided no reasonable basis
for the jury to distinguish between the two purported conspiracies. All the same
players were involved, and the object was the same -- stealing money kept at the
Hans’ house. (Lueth, supra, 206 Cal.App.4th at p. 196.) In short, because there
was a single course of conduct emanating from a single conspiracy, no unanimity
instruction was required. (Williams, supra, 56 Cal.4th at p. 682.)
       Appellant contends that the jury may have been confused by the prosecutor’s
argument. During closing argument, the prosecutor argued that the conspiracy
began as an agreement to commit a burglary and “morph[ed] into a robbery.” But
as we have explained, the “morphing” of the manner in which the conspirators



5
       “There is no independent evidence to corroborate Andrew Kim’s story. None.
None. Not a telephone record. Not a police record. Nothing.” “Why wasn’t there one
corroborating piece of evidence? . . . That’s because Andrew Kim, James Han, David
Chon, Rene Hypolite, Alex Choi, they did this crime. They planned it. . . . My client is
innocent of any involvement in this crime.” “Why would they blame my client as an
alibi? To protect themselves.”
6
      “It makes me angry. The FBI special agent doesn’t bring in the tape [of the entire
conversation].” “Do you think that if that tape actually said what they said it said you
couldn’t have one of our interpreters . . . interpret what happened on the tape in Korean?”

                                            11
decided to take the money supposedly kept at the Hans’ house did not result in two
different conspiracies.
       Appellant also notes that he was charged with conspiracy to commit first
degree burglary. Pursuant to CALJIC No. 6.23, the jury was properly instructed
that he was “charged with conspiracy to commit the following public crimes:
Burglary in violation of Penal Code section 459 [count] 4.” However, the jury
further was instructed pursuant to CALJIC No. 6.25 that he was “charged in
Count[] 1 with conspiracy to commit the crime of robbery, in violation of . . .
section 211, and the crime of burglary, in violation of Penal Code, section 459. [¶]
In order to find the defendants guilty of the crime of conspiracy, you must find
beyond a reasonable doubt that the defendants conspired to commit one or more of
the crimes, and you also must unanimously agree as to which particular crime or
crimes . . . they conspired to commit. [¶] If you find the defendants guilty of
conspiracy, you will then include a finding on the question as to which such
alleged crimes you unanimously agree the defendant conspired to commit. A form
will be supplied for that purpose for each defendant.”7 (Italics added.)
       While we agree that CALJIC No. 6.25 as given erroneously stated that
appellant was charged with conspiracy to commit robbery, there was no prejudice
concerning the unanimity requirement. The jury unanimously convicted appellant
of both first degree burglary and conspiracy to commit first degree burglary. Thus,



7
       The Use Note for CALJIC No. 6.25 provides: “This instruction is designed for
use where it is charged that defendant conspired to commit two or more felonies and the
commission of such felonies constitute but one offense of conspiracy.” The jury was not
provided with the form referred to in the instruction. Instead, the verdict form merely
allowed the jury to find appellant guilty of the crime of conspiracy to commit first degree
burglary with person present in violation of Penal Code section 182, subdivision (a)(1).

                                            12
the erroneous mention of conspiracy to commit robbery does not suggest that the
jury failed to unanimously agree in its conspiracy verdict.


II.   Sufficiency of the Evidence to Support Conspiracy Conviction
      So as to make the first degree burglary with which appellant was charged a
serious felony, the information alleged in the burglary count that a person other
than an accomplice was present in the residence when the crime was committed
(§ 667.5, subd. (c)). Similarly, referring to the burglary charge, the conspiracy
charge alleged a conspiracy to commit first degree burglary, “person present.” As
we have noted, the jury convicted appellant of both crimes.
      Appellant contends, in substance, that the evidence was insufficient to
support the conspiracy conviction, because he agreed only to steal money while the
Hans were away, not to the commission of home invasion robbery. He is wrong.
Of course, “[w]hen the sufficiency of the evidence to support a conviction is
challenged on appeal, we review the entire record in the light most favorable to the
judgment to determine whether it contains evidence that is reasonable, credible,
and of solid value from which a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt. [Citation.] ‘Conflicts and even testimony which
is subject to justifiable suspicion do not justify the reversal of a judgment, for it is
the exclusive province of the trial judge or jury to determine the credibility of a
witness and the truth or falsity of the facts upon which a determination depends.’
[Citation.] Unless it describes facts or events that are physically impossible or
inherently improbable, the testimony of a single witness is sufficient to support a
conviction. [Citation.]” (People v. Elliott (2012) 53 Cal.4th 535, 585.)
      Here, the evidence was more than sufficient to prove that appellant agreed to
the robbery of the Hans. Appellant was the primary moving force behind the plan

                                           13
to take money from the Hans’ home, believing that $200,000 would be found
there. The initial plan to have Chon, Choi, and Hypolite enter the Hans’ residence
while the Hans were away failed. Thereafter, on the way back to Los Angeles,
Chon, Choi, and Hypolite decided they wanted to try again. Andrew drove them to
James’ house, where they met with James, appellant and Young. Later that
evening, after that meeting, the robbery of the Hans occurred. Andrew received a
text from James stating that they had gotten into the house. Andrew met with
Young, James, and appellant in a parking lot where the robbery was discussed and
the loot displayed.
      This evidence alone – that appellant was a moving force in planning to take
money from the Hans’ house, his presence with the other conspirators in the hours
before the robbery when the idea for the robbery was presumably hatched, and his
presence after the robbery when the robbery was discussed and fruits displayed – is
evidence that he was a full participant in the plan to rob the Hans.
      This conclusion was reinforced by the testimony of Agent Ro. Appellant
told Agent Ro details about the crime that suggested intimate knowledge of the
crime. He said that James, Rene (Hypolite’s first name), and “Tubo” (Chon’s
nickname) committed the robbery. James was the lookout and “Tubo” and Rene
went inside the home. Appellant claimed to be James’ mentor, and gave him
opportunities to do work for him, including this robbery. Appellant had told James
“to be more of a supervisor during the home invasion robberies.”
      From all of this evidence, the jury could reasonably infer that appellant was
a full participant in the agreement to rob the Hans. Indeed, it is difficult to believe
that James, Choi, and Hypolite would have committed the robbery without his
agreement.



                                          14
III.   Natural and Probable Consequences Doctrine
       The trial court instructed the jury on the vicarious liability of coconspirators
for the natural and probable consequences of acts committed to further the object
of the conspiracy.8 Appellant contends, in substance, that the trial court should
have informed the jury that a burglary of the Hans’ residence while they were
absent was a target offense of the conspiracy, so as to assist in determining
whether the charged burglary of the Hans’ residence while they were present (the
burglary of which he was convicted) was a natural and probable consequence of
the conspiracy. According to appellant, that error requires reversal of his burglary
conviction.
       The short answer to appellant’s contention is that the trial court’s duty to
identify and describe target crimes “arises only when ‘uncharged target offenses
form a part of the prosecution’s theory of criminal liability and substantial
evidence supports the theory.’ [Citation.]” (People v. Valdez (2012) 55 Cal.4th
82, 152.) Where the prosecution’s theory of liability relies on uncharged target
offenses, “an instruction identifying and describing potential target offenses is
necessary to minimize the risk that the jury, generally unversed in the intricacies of
criminal law, will ‘indulge in unguided speculation’ [citation] when it applies the
law to the evidence adduced at trial” in determining whether the charged crime is a

8
        Pursuant to CALJIC No. 611, the trial court instructed the jury in relevant part:
“A member of a conspiracy is not only guilty of the particular crime that to his [or] her
knowledge his [or] her confederates agreed to and did commit, but is also liable for the
natural and probable consequences of any crime [or] act of a co-conspirator to further the
object of the conspiracy, even though that crime [or] act was not intended as a part of the
agreed upon objective and even though he [or] she was not present at the time of the
commission of that crime [or] act. [¶] You must determine whether the defendant is
guilty as a member of a conspiracy to commit the originally agreed upon crime or crimes,
and, if so, whether the crime alleged in Counts 2, 3, 4 was perpetrated by a co-
conspirator[] in furtherance of that conspiracy and was a natural and probable
consequence of the agreed upon criminal objective of that conspiracy.”
                                             15
natural and probable consequence. (People v. Prettyman (1996) 14 Cal.4th 248,
267.)
        Here, appellant was specifically charged with conspiracy to commit first
degree burglary “person present,” and the jury convicted him of that charge. It
also convicted him of the object of the conspiracy: first degree burglary with a
person present. Appellant’s guilt of that burglary was not predicated on the theory
that it was a natural and probable consequence of an intermediate target offense,
but rather on the theory that it was the specific, charged object of the conspiracy.
Therefore, the trial court had no duty to instruct on any target offense.


                                   DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               WILLHITE, J.




              We concur:




              EPSTEIN, P. J.                   COLLINS, J.




                                          16